Title: From Thomas Jefferson to Henry Dearborn, 8 April 1804
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear Sir 
            Monticello Apr. 8. 04.
          
          Just as I was leaving Washington, I received the inclosed letter from Colo Matthew Lyon, the suggestions of which I think well worthy our attention, as it is certainly better to prevent Squatters on the lands in the district of Louisiana (as yet it is upper Louisiana) than to have them removed after they shall have firmly established themselves. at present the Spanish laws are in force there. I presume that they gave to their government a power to prevent & remove intruders on the public lands, and that the removal was made by the military, as that was their common instrument. if so, we have the same power, and may instruct the commanding officer of every post to attend to this duty with rigour, through every part of the territory which is nearer to him than to the commanding officer of any other post. this would be the best definition of the extent of his patrole which we could give. and I presume he should prevent settlements not only on the ungranted lands, but on those claimed under grants made since the treaty of St. Ildefonso (however antedated) taking for his guide the 14th. section of the act erecting Louisiana into two territories. as this procedure requires mature consideration, I will ask the favor of you to communicate this letter, to each of the heads of departments, with the inclosed notes, as I have asked from them a written opinion, from which & your own, if you will be so good as to give it to me, I will form the result & communicate it to you.
          I think before I left Washington, we had decided to take immediate measures for endeavoring to purchase of the Cherokees all their lands in Tennissee, or so much of the most interesting to that state as they would be willing to sell, and to name Meigs & Daniel Smith, Commissioners. Accept my affectionate salutations & assurances of respect.
          
             Th: Jefferson
          
        